IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                No. 01-21297
                              Summary Calendar



                       UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

                        ABRAHAM AVILES-FUENTES,

                                               Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-01-CR-616-ALL
                       --------------------
                          August 14, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Abraham Aviles-Fuentes (“Aviles”) appeals his guilty-plea

conviction and sentence for illegal reentry following deportation

after having been convicted of an aggravated felony, pursuant to 8

U.S.C. §§ 1326(a), (b)(2).       He argues that the supervised-release

provision in the written judgment requiring him to pay the costs of

court-ordered   drug   treatment     and    testing    conflicts   with   the

district   court’s     oral     pronouncements        at   sentencing     and,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 01-21297
                                   -2-

alternatively, that the provision constitutes an impermissible

delegation of authority to the probation officer charged with

determining Aviles’ ability to pay such costs. He also argues, for

the first time on appeal, that 8 U.S.C. § 1326(b)(2) is facially

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).

     Aviles’ arguments concerning the cost-payment provision in the

written judgment are foreclosed by United States v. Warden, 291

F.3d 363 (5th Cir. 2002).     In Warden, under substantially similar

facts, this court held that the cost-payment condition in the

written judgment did not conflict with the oral sentence and that

the provision was not an impermissible delegation of authority to

the probation officer.   Warden, 291 F.3d at 365-66.

     Aviles acknowledges that his Apprendi issue is foreclosed by

Almendarez-Torres, 523 U.S. 224 (1998), but he raises the issue to

preserve it for Supreme Court review.        Apprendi did not overrule

Almendarez-Torres. See Apprendi, 530 U.S. at 489-90; United States

v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert. denied, 531

U.S. 1202 (2001).    This court must follow the precedent set in

Almendarez-Torres   “unless   and    until   the   Supreme   Court   itself

determines to overrule it.”         Dabeit, 231 F.3d at 984 (internal

quotation and citation omitted).

     AFFIRMED.